 

TOWN ATTORNEY
JOSEPH NOCELLA Office of the Cnwn Attorney RAYMOND J AVERNA
PAUL 8. EHRLICH

CHIEF DEPUTY TOWN ATTORNEY Cown of Oyster Ray IEPFREY A LESSER

FRANK M. SCALERA
MATTHEW M. ROZEA

SPECIAL COUNSEL 54 AUDREY AVENUE DENNIS P. SHEEHAN
RALPH P. HEALEY OYSTER BAY N.Y. 11771
THOMAS M. SABELLICO (516) 624-6150 ASSISTANT TOWN ATTORNEY
FAX (616) 624-6196 SAMANTHA A. GOETZ
www. oysterbaytown.com REGAN U. LALLY

July 5, 2018
VIA E-MAIL AND HAND DELIVERY

Mr. Kevin McKenna
3 Edna Drive
Syosset, New York 11791

Re: Town Board Meetings

Dear Mr. McKenna:

This letter is to provide you with notice that you are not be permitted to attend Town of
Oyster Bay (“Town”) Town Board meetings (the “Board Meeting(s)” or “Meeting(s)”) for the
next six months, commencing on July 10, 2018 and ending at the end of this calendar year,
because of your violations of the Town’s Rules of Decorum. The Rules of Decorum provide,
among other things, that members of the public “shall observe the commonly accepted rules of
courtesy, decorum, dignity and good taste and shall not use foul language, display unacceptable
behavior, or be disruptive of the proceedings.” As set forth more fully below, your conduct at the
June 26, 2018 Board Meeting amounted to several serious violations of the Rules of Decorum
and interfered with the conduct of the business of the Town.

A video recording of the June 26, 2018 Board Meeting shows that you made an obscene
and sexually provocative gesture in the direction of the Town Board and in view of the
assembled public. Many Town residents watching the live stream of the Town Board meeting
from their homes, and other places, were deeply offended and complained about your
inappropriate acts -- acts to which no person should have been subjected. Your obscene gesture,
alone, during the June 26, 2018 meeting was a highly serious violation of the rules of decorum.

Moreover, Councilwoman Michele Johnson, from the dais, told you that your conduct
was inappropriate and you replied by asking her, rhetorically, what was she talking about,
effectively refusing not only to apologize or acknowledge your distasteful acts, but actually to
deny either your actions or the seriousness of them.

Further, you continued your disruptive conduct throughout the Meeting in many ways.
First, you repeatedly called out from your seat when Town officials were speaking and, despite

 
Mr. Kevin McKenna
July 5, 2018 — Page 2

being asked repeatedly to desist, you continued to shout out when others were trying to speak.
Such conduct disrupts the conduct of the entire Board Meeting.

Also, after you, yourself, went to the podium to speak, you refused to return to your seat
after you exceeded your allotted time and despite being politely told several times that you had,
in fact, exceeded your time. Town Public Safety Officers approached you at the podium to assist
in enforcement of the time limitations and you defiantly yelled at them, in substance, that they
should just go ahead and arrest you. Your actions and words therefore disrupted not only the
business of the Town Board, but also the function of the Town’s Public Safety Department.

When you were finally escorted out of the meeting, you continued to yell and shout,
further disrupting the Board Meeting — one of the most important functions of Town
government. The Town of Oyster Bay cannot, and will not, allow you to disrupt Town business,
nor permit you to make inappropriate gestures directed at, or in the presence of, the Town Board,
Town officials and residents of the Town, whether present in person or watching at home.
Accordingly, you will not be permitted to attend any more Board Meetings for the remainder of
the year.

Be guided accordingly.

 

Town Attorney

NB: Nothing in this letter shall be deemed to prohibit you from communicating with the
Town by email or other written correspondence. Indeed, you may submit, in writing, any
comments you would like for inclusion at the Meeting and the Town’s records.

ce: Town Board of the Town of Oyster Bay

Nassau County Police Department,
Second Precinct
